Citation Nr: 1124335	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  06-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the residuals of injury to the right leg and right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active military service from July 1978 to July 1981.  He had additional service in the Reserves through May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2009, the Board reopened a previously denied claim of service connection for the residuals of injury to the right leg and right knee.  At that time, the Board remanded the reopened claim for additional development.


FINDING OF FACT

The Veteran does not have a right leg or right knee disability that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a right leg or right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through April 2005 and March 2006 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The March 2006 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in December 2010, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the April 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's available service treatment records and personnel records have been obtained and associated with the claims file.  The service treatment records were already obtained in 1992.  Pursuant to the Board's November 2009 remand, the Appeals Management Center (AMC) obtained the Veteran's personnel file from the National Personnel Records Center (NPRC).  NPRC informed VA that there were no service treatment records remaining in the Veteran's file.  NPRC stated that they had been sent to VA in 1992.  By a letter dated in June 2010, the AMC informed the Veteran that VA was unable to obtain any additional service records and that he should submit them if he had any in his possession.  Therefore, a remand is not necessary to make any additional requests for service records as they appear to be complete and such a request would be futile.

Treatment records have also been obtained from the VA Medical Center (VAMC) in Atlanta, Georgia.  The records are dated from as early as 1992.  The Veteran indicated that he was treated in 1981 at the Atlanta VAMC.  However, the Atlanta VAMC informed the AMC that the facility did not have any outpatient records from 1981, including in the retired records.  The Veteran identified Grady Memorial Hospital as a private facility where he received treatment.  These records were obtained and associated with the claims file.

Additionally, in June 2010, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  An addendum to the report was issued by the examiner in August 2010.  The reports contain sufficient evidence by which to decide the claim regarding the origin of the Veteran's right leg and knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A VA physician was able to review the evidence in the claims file, interview the Veteran, and conduct an examination of the right lower extremity.  A comprehensive and persuasive opinion as to the cause of the Veteran's current complaints was provided in the August 2010 addendum.

Furthermore, the Veteran was afforded a hearing before the Board in August 2009, the transcript of which is also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that service connection is warranted for residuals of a right leg injury.  At this hearing, the Veteran testified that he broke his right leg during military service in March 1981.  He stated that he was playing basketball while he was stationed in Fort Drum, New York, for cold weather training.  The Veteran stated that he landed on his right ankle and twisted it.  He stated that his leg was put in a cast that night and it remained casted for six weeks.  The Veteran stated that when he separated from service in July 1981, he still could not walk very well and his right leg has never been the same since the injury.

A review of the evidence in the claims file reveals that the Veteran has the claimed disability.  A June 2010 VA examination report contains diagnoses of an open right tibia fracture and degenerative joint disease of the right knee.  Both of the diagnoses were based on examination and x-ray evidence.  Post-service VA and private treatment records contain additional evidence showing that the Veteran has a healed right tibia and fibula fracture with rod insertion that results in residual pain.  Additionally, the records document complaints of right knee pain and other x-rays show arthritis in the right knee as early as July 2005.  Thus, the evidence establishes that the Veteran has the claimed disability.  Given the existence of the claimed disability, the salient question is whether it originated during, or is otherwise attributable to, active military service.

The Board notes that the service treatment records appear to be complete and there are over 25 entries regarding medical problems.  As noted previously, NPRC has indicated that there are no more service records.  A review of the service records does not reveal a diagnosis of a right tibia fracture or degenerative joint disease of the right knee.  Additionally, the records do not document the Veteran's reported injury, at least in any similar manner to the circumstances of which he related the injury at his hearing.  Records dated in 1978 and 1979 do not refer to the right knee, leg, or ankle.  There are multiple entries regarding foot pain, pes planus, plantar warts, and callosities; however, these do not appear to be the type of injuries to which the Veteran is referring.

In March 1980, the Veteran was seen for complaints regarding his feet.  He had a vague history of "cold injury" to his feet from three weeks ago.  The Veteran reported having pain and paresthesias in both feet.  The assessment was possible transient dysesthesia from a cold injury.  The Veteran was seen again the next day.  However, the complaints were solely concerning his left leg, ankle, and foot.  Thus, although the month is the same as the Veteran's recollection of the injury during the hearing, the March 1980 entries do not appear to be the contended injury as they were from one year earlier and pertained to both feet, but primarily the left side.  There was no indication of a basketball injury or a broken leg with a cast.

In April 1980, the Veteran was seen in Fort Stewart, Georgia, for an unresolved left ankle sprain.  There was no indication that the right leg was involved, that the injury was from playing basketball, or that a leg was broken.  The Veteran's left ankle was again treated in May 1980.  It was noted that the problem had existed for six to seven weeks.  It would appear to relate back to the March 1980 injury.  Notably, the history of the injury was that the Veteran was walking, then slipped and twisted his left ankle.  It was noted that the injury occurred at Fort Drum.  Thus, this entry reflects that the Veteran did have some service at Fort Drum.  However, again, this documented injury appears to bear no relation to the Veteran's contended injury.  Although it occurred at Fort Drum, it pertained to the left ankle, not the right leg.  Additionally, it occurred while he was walking and not while playing basketball.  Moreover, there is no indication that there was a broken leg that was casted.

A subsequent entry from September 1980 made note of a left knee injury from the previous day.  The Veteran had left knee pain but the specific injury was not noted.  The left knee was wrapped and he was given pain medication.  He was returned to duty.  There was no reference to the right leg, a basketball injury, or a broken bone.

The service records do document an injury to the right knee in March 1981.  This is the same month and year that the Veteran testified he broke his right leg playing basketball.  According to the service records, the injury was the result of a motor vehicle accident from the previous night that also injured his left eye.  The record does not indicate where the injury took place.  Examination revealed no effusion.  The knee was stable and drawer sign was negative.  Notably, the Veteran was discharged to full duty with no limitations.  He was also referred for x-rays, but he did not return for x-rays.  When he was contacted about x-rays, the Veteran stated that he did not return because it took too long to have the x-rays.  Thus, although this injury occurred during the month and year as reported by the Veteran at the hearing, the injury was not from playing basketball and it did not result in casting a broken leg.

No entries subsequent to the March 1981 record concerning the motor vehicle accident are included in the service records.  A July 1981 record notes that the Veteran was not required to undergo a separation examination.  No separation examination, if one was conducted, is of record.

The above-identified evidence contained in the service treatment records does not tend to support the Veteran's claim.  The records appear to be complete and there is no showing of a basketball injury at Fort Drum that resulted in a broken right leg and six weeks of casting.  Available records document some injuries, including one to the right knee, but not similar to the circumstances as reported by the Veteran.  Nevertheless, the Veteran is competent to attest to factual matters of which he had first-hand knowledge, as well as observable symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The United States Court of Appeals for the Federal Circuit has held that lay evidence can be competent and sufficient to establish a diagnosis when, among other things, a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit explained in a footnote that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide a diagnosis as to more complex medical questions, such as cancer.  Id.  Furthermore, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Although the Veteran is competent to attest to breaking his leg during military service, the Board does not find the Veteran's statements concerning an in-service basketball injury resulting in a broken leg with six weeks of casting to be credible.  Additionally, the post-service medical evidence does not relate the Veteran's current disabilities involving the right leg and knee to any injury during active military service.

Since the Veteran filed his initial application for benefits in March 1992, his statements concerning an in-service injury have been inconsistent.  In the initial application, he stated the right leg was injured in 1979.  In a May 1992 statement, he stated that he broke his right leg while performing cold weather training at Fort Drum.  No mention was made of a basketball injury in March 1981.

The timing of the initial claim weighs against credibility as well.  It was filed just six month after the Veteran sustained a well-documented fracture of the right tibia and fibula.  Records from Grady Memorial Hospital document that he was admitted to the hospital in September 1991 with an admission diagnosis of an open right tibia fracture.  The circumstances of admission showed a post-service injury.  It was noted that the Veteran was fighting the night before when he was hit in the right shin with a lead pipe.  X-rays revealed a distal tibular fibular fracture of the right tibia.  The assessment was a Grade I open right distal fibular fracture.  Weighing against the Veteran's credibility was a past medical history characterized as "unremarkable."  There was no evidence during the hospitalization at Grady Memorial that the Veteran's right leg had previously been broken and no reference was made to his military service.  The Veteran underwent surgery and a rod was inserted with fixation screws.  Several follow-up x-rays were taken indicating that the Veteran was status post a fracture of the proximal right fibula and distal right tibia with surgical changes.  Additional records from Grady Memorial show that x-rays were taken of the right knee in 1986.  Although there was effusion seen in the right knee, there was no indication that a fracture was present or that the Veteran had arthritis.

Given the type of comprehensive medical documentation set forth in the Grady Memorial records for the Veteran's September 1991 right leg fracture, the Board finds that is would be reasonable that a similar injury of a broken right leg due to a basketball injury would have been recorded in the service treatment records had it occurred.  This is particularly so given that the Veteran's service treatment records contained many entries for various medical problems, some of which he was returned to duty with no limitations.  The fact that there is no service record documenting a broken right leg with six weeks of casting weighs against the Veteran's credibility on the matter.

Notably, in July 1994, the Veteran was hospitalized at the Atlanta VAMC for an unrelated matter.  Under past medical history, it was stated that the Veteran had no major medical ills.  Under past surgical history, it was stated that the Veteran had an open reduction and fixation of a right leg fracture in 1991.  No mention was made of a broken right leg during military service.  A notation of the 1991 fracture in the medical history, but not of any other fracture that may have happened, is inconsistent with the Veteran breaking his right leg in military service.  It is reasonable that he would report both injuries that are of a similar nature.

The Veteran began to seek treatment for right knee, leg, and ankle pain at the Atlanta VAMC in February 2005.  It was shortly thereafter that he filed another application for benefits concerning the right leg.  The Veteran's reported history when he sought treatment is inconsistent with the actual medical history and his reported in-service injury.  In February 2005, he reported that he had right knee and ankle pain from an old sports injury.  Although he indicated that he had surgery at Grady Memorial, the Veteran did not report that he had his right leg broken when it was hit by a lead pipe.  Additionally, no reference was made to military service.   Another VA record dated in August 2005 included a history of a sports injury from 1992 and status post distal tibia fracture with rod.  This is also an inconsistent medical history.

X-rays taken of the right knee in February 2005 were the earliest x-ray evidence of arthritis compared with multiple prior x-ray reports that did not reference degenerative joint disease or arthritis in the right knee.

In January 2006, the Veteran submitted a statement from D.B.J. who recalled the Veteran's in-service injury in the same manner as the Veteran did.  D.B.J. stated that the Veteran broke his right leg while playing basketball at Fort Drum and that he was in a cast for about six weeks or more.  Assuming that D.B.J. is a fellow service member who served with the Veteran, the January 2006 statement supports the Veteran's claim.  However, the statement is not particularly detailed (e.g., the year in which the injury occurred is not mentioned), and it does not obviate the numerous inconsistencies contained in the medical records and other statements.

Pursuant to the Board's November 2009 remand, the Veteran underwent VA examination in connection with the claim.  A June 2010 report includes an adequate examination of the Veteran's right leg, but the medical opinion that was issued was based on an incorrect medical history.  When such is the case, an opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461, (1992).  Additionally, the incorrect medical history was primarily provided by the Veteran, which further weighs against his credibility.  The Veteran reported that he sustained a basketball injury in 1980 (as opposed to March 1981 in his hearing).  He also denied being involved in an automobile accident (despite the March 1981 entry).  The Veteran also stated that he broke his right leg and that it was put in a cast for six weeks.  Notably, the Veteran reported that the area was operated upon and rodded and then he was returned to active duty.  This was the first instance where the Veteran indicated he underwent surgery in service as a result of the injury.  Significantly, no mention was made of the 1991 right tibia fibula fracture and subsequent surgery with rod insertion.  The VA examiner is partly at fault for this inconsistent and incomplete medical history.  The examiner indicated that he reviewed the claims file, including the service treatment records and other treatment records.  At that time, a complete review must not have occurred as there was no mention of the 1991 fracture or the March 1981 motor vehicle accident.

After diagnosing the Veteran with an open right tibia fracture and degenerative joint disease of the right knee, the examiner gave the opinion that it is at least as likely as not that the tibia fracture is a result of the fracture injury that occurred after a fall while playing basketball during military service.  The examiner also determined that it was as likely as not that degenerative joint disease of the right knee is associated with the right tibia fracture.

Subsequently, the RO returned the claims file to the June 2010 VA examiner for an addendum to his opinion.  This was appropriately done on account of the inaccurate medical history; i.e., the statement that there was no in-service motor vehicle accident and the complete omission of the 1991 fracture.

The VA examiner issued an addendum opinion in August 2010.  The examiner made note of the discrepancies from his initial opinion.  The examiner also made note of the previous incorrect information and provided a final corrected opinion.  First, the examiner noted that the Veteran did have a complaint of right knee pain following a motor vehicle accident in March 1981.  The examiner noted that the Veteran's knee had no effusion, it was stable, and no abnormality was identified following the accident.  The examiner determined that any subsequent right knee problems that the Veteran was experiencing currently is not related to any right knee injury that occurred during service because there was no further mention of problems with the right knee.  Secondly, the examiner stated that he made an incorrect attribution of the tibia fracture to a basketball injury during service.  The examiner stated that the tibia fracture occurred in 1992 [sic] long after the Veteran left the service.  Thus, there is no service connection relating to that tibia fracture according to the examiner.

The VA examiner confirmed his opinion that the Veteran's right knee degenerative join disease is related to the tibia fracture.  However, the examiner stated that, because the right tibia fracture was not service connected, the degenerative joint disease was also not service connected.  The examiner reiterated that his final correct opinion was that the Veteran's right tibia fracture and associated right knee degenerative joint disease are less likely as not in any way the result of any injury or disease sustained during any period of active service, or of any incident therein, including the 1981 motor vehicle accident or injury sustained in a fall during basketball.

In consideration of the evidence, the Board finds that the Veteran does not have a right leg or right knee disability that is attributable to his active military service.  The Board does not find the Veteran's statements regarding an in-service injury of a broken right leg to be credible.  This is so on account of the lack of documentation in the service records, the affirmative documentation of multiple other unrelated medical problems in the service records, the comprehensive medical documentation concerning the September 1991 right leg fracture, the report of medical history to treatment providers that mentioned the 1991 fracture and made no reference to an in-service fracture, the inconsistent report of events (including varying dates of injury in 1979, 1980, or 1981), and the report of medical history to the June 2010 VA examiner that included a statement concerning an in-service surgery with rod insertion.

The Board also finds that the competent medical evidence indicates that a right leg fracture occurred subsequent to active military service in September 1991 when the Veteran was hit with a lead pipe during a fight.  Moreover, the Board finds the August 2010 VA addendum opinion to be persuasive as it was premised on an accurate medical history and considered the Veteran's current disabilities in the context of a post-service fracture along with the lack of finding of a right knee abnormality after the March 1981 motor vehicle accident.  Therefore, given the lack of credibility of the Veteran's statements and the medical evidence that does not relate the Veteran's current disabilities to military service, the Board concludes that service connection is not warranted for a right leg or knee disability on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis manifested itself to a compensable degree within one year of the Veteran's separation from military service.  As noted previously, arthritis of the right knee was first seen in x-rays taken in February 2005, which occurred over 20 years after service.  Although the evidence showed a history of right knee pain, multiple x-rays of the right knee taken prior to 2005 did not evidence arthritis according to the reports.  Moreover, the VA examiner attributed right knee degenerative joint disease to the right tibia and fibula fracture that occurred over 10 years after service.  Thus, service connection is not warranted for arthritis on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for the residuals of injury to the right leg and right knee must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the residuals of injury to the right leg and right knee is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


